Title: Conveyance of Lots in Richmond from Philip Mazzei to Thomas Taylor, 17 May 1813 [document added in digital edition]
From: Mazzei, Philip,Taylor, Thomas,Jefferson, Thomas,Randolph, Edmund
To: 


          
          
            This Indenture this seventeenth day of May in the year one thousand eight hundred and thirteen Between Philip Mazzie a Citizen of Virginia now residing in Pisa in Italy of the one part and Thomas Taylor of the City of Richmond and Commonwealth of Virginia of the other part Witnesseth: that the said Philip Mazzie for and in consideration of the sum of six thousand five hundred dollars to him in hand paid by the said Thomas Taylor at and before the sealing and delivery of this Indenture the receipt whereof he doth hereby acknowledge and thereof doth release acquit and discharge the said Thomas Taylor and his heirs forever hath given granted bargained sold aliened enfeoffed and confirmed forever and by these presents doth give grant bargain sell alien enfeoff and confirm to the said Thomas Taylor and to his heirs and assigns forever two certain half acre lots in the City of Richmond with their appurtenances which lots are known and distinguished in the plan of the said City by the Numbers 11. (eleven) and 25 (twenty five) they being two of the lots conveyed by Miles Selden Jr to Edmund Randolph by deed bearing date on the twenty second day of October one thousand seven hundred and eighty three and sold by the said Edmund Randolph to the said Philip Mazzie and by him the said Edmund Randolph and Elizabeth his Wife conveyed to Foster Webb as trustee for said Mazzie by deed bearing date on the second day of October in the year one thousand seven hundred and eighty four and duly recorded in the General Court of the Commonwealth of Virginia and whereas on the said second day of October the said Mazzie by his Letter of Attorney also recorded in the said General Court constituted and appointed the said Edmund Randolph and John Blair his attornies in fact with Power to both or either to dispose of all his estate both real and personal within the Commonwealth of Virginia and whereas afterwards to wit on the fourth day of February one thousand eight hundred and eleven the said Mazzie by his certain Letter of Attorney constituted and appointed Thomas Jefferson his attorney in fact with full power to sell and dispose of all his estates in Virginia without revoking or in any manner annulling his letter of attorney before mentioned which constitutes the said Edmund Randolph and John Blair his Attornies in fact in consequence of which last letter of Attorney and the death of the beforenamed John Blair the said Edmund Randolph and Thomas Jefferson became his Attornies in fact. and whereas afterwards to wit on the first day of November in the year one thousand eight hundred and six the aforesaid Foster webb by Indenture duly recorded in the County Court of Henrico reciting therein that the trust contained In the Indenture from Edmund Randolph Esquire and Elizabeth his wife to the said Foster Webb had been fully carried into effect according to the provisions therein contained conveyed the said two half acre lots to the said Philip Mazzie and whereas in pursuance of the power contained in the before mentioned letters of Attorney of the dates of the second day of October one thousand seven hundred and eighty four and of the tenth day of July one thousand eight hundred and five the said Edmund Randolph and Thomas Jefferson for and on behalf of the said Philip Mazzie have sold the said two lots with their appurtenances to the said Thomas Taylor. Now this Indenture Witnesseth that the said Philip Mazzie for and in consideration of the premises and of monied consideration before set forth hath given granted bargained and sold the said two half acre lots of ground with their appurtenances as before described to the said Thomas Taylor and his heirs and assigns forever to the only proper use and behoof of the said Thomas Taylor and of his heirs and assigns forever and the said Philip Mazzie for himself and his heirs forever the said two half acre lots of ground with their appurtenances to the said Thomas Taylor and his heirs and assigns forever from the claim and demand of all and every persons or persons whatever shall and will warrant and forever defend. In testimony whereof the said Philip Mazzie by the said Edmund Randolph and Thomas Jefferson his Attornies in fact hath hereunto placed his hand and affixed his seal the day month and year first before written
            Signed Sealed and delivered}
                        Edmund Randolphby Thomas Jefferson in theatty of Philip Mazzeipresence ofTh Jefferson
          
          
            
              
                D Carr, Bennet Taylor,
                
                    as to E Randolph
              
            
            Th M randolph
            Thos J Randolph
          
          
            Reacknowledged by Edmund Randolph before us this 5th July 1813
            Chas Magill as to E. R.
            Wm B. Page as to E. R.
            T. Allen Tidball
            Archd Magill
          
          
            At a Court held for Frederick County the 5th day of July 1813 This Indenture was acknowledged by Edmund Randolph a party thereto—which is ordered to be recorded
            TesteJa Keith, C. F. C.
          
          
            At a court held for Albemarle County the 2nd day of August 1813
            This Indenture was produced into Court and acknowledged by Thomas Jefferson one of the parties thereto and ordered to be certified to the County Court of Henrico for record
            testeJohn Nicholas, C,C,
          
        